DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10 is directed to “A program”…, wherein “the program causing a computer to execute…" (i.e., a computer code or software).  Computer programs are not physical things.  They are neither computer components nor statutory processes, as they are not "acts" being performed.  MPEP 2106.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuderer (US 2007/0024281).
Regarding claims 1 and 10, Fuderer discloses “an imaging unit (Fig. 1, ref.# 10) that images a predetermined examination part of a subject according to imaging 
Note: The method steps of claim 10 are met by the operation of the apparatus set forth in claim 1.
Regarding claim 2, Fuderer discloses “wherein the calculation unit corrects an imaging position of a positioning image by the imaging unit using the calculated extent of the examination part.” (paragraphs 0011, 0027)
Regarding claim 3, Fuderer discloses “wherein the calculation unit includes a scan parameter calculation unit that calculates scan parameters for imaging by the imaging unit using the calculated extent of the examination part.” (paragraphs 0011, 0022, 0023, 0025)
Regarding claim 4, Fuderer discloses “wherein the scan parameters include at least one of an FOV, a ratio of folding removal, a ratio of a rectangular field of view, the number of slices, and a slice thickness.” (paragraphs 0011, 0022, 0023, 0025)
Regarding claim 5, Fuderer discloses “a user interface unit that receives an instruction from a user and outputs a processing result of the calculation unit, wherein the user interface unit outputs scan parameters adjusted by the calculation unit to 
Regarding claim 6, Fuderer discloses “wherein the calculation unit performs a pre-scan of an axial cross section as the pre-scan, and calculates a height and a width of the examination part in the axial cross section.” (paragraphs 0025, 0027)
Regarding claim 8, Fuderer discloses “wherein the calculation unit performs a pre-scan of at least one of a coronal cross section and a sagittal cross section as the pre-scan, and calculates a width of the subject in a right-left direction and/or a thickness of the subject in a front-rear direction as the extent of the examination part.” (paragraphs 0025, 0027)
Regarding claim 9, Fuderer discloses “wherein the calculation unit calculates a profile (one-dimensional projection image) of the coronal cross section or the sagittal cross section, and calculates the extent of the examination part from the profile.”  Fuderer

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuderer (US 2007/0024281) in view of Gui, et al. (US 2021/0080531).
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lewis, et al. (US 2022/0015710) teaches a MRI system that utilizes a pre-scan of a subject. 
Chopra, et al. (US 2022.0008141) teaches a MRI system that utilizes a pre-scan of a subject.
Nett, et al. (US 2021/0212642) teaches a MRI system that utilizes a pre-scan of a subject.
Li, et al. (US 2021/0196225) teaches a MRI system that utilizes a pre-scan of a subject.
Dai, et al. (US 2021/0128084) teaches a MRI system that utilizes a pre-scan of a subject.
Imai, et al. (US 2018/0329004) teaches a MRI system that utilizes a pre-scan of a subject.
Maier, et al. (US 8,115,485) teaches a MRI system that utilizes a pre-scan of a subject.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY FULLER whose telephone number is (571)272-2118. The examiner can normally be reached 8:00 am - 4:30 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/RODNEY E FULLER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
February 7, 2022